TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO.03-02-00543-CV


B. C., Appellant

v.

Scotty L. Rhodes on behalf of T. L. R., Appellee





FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
NO. 262619, HONORABLE MIKE DENTON, JUDGE PRESIDING




O R D E R
PER CURIAM
 Appellant B.C. filed a motion to waive appellate fees, requesting that this Court waive
appellate filing fees and fees for the preparation of the clerk's and reporter's record.  Under section
13.003 of the civil practice and remedies code, a court reporter may provide without cost a reporter's
record and a clerk of a court may prepare without cost a clerk's record only if (1) an affidavit of
inability to pay the cost of the appeal has been filed and (2) the trial judge finds that the appeal is not
frivolous and the clerk's record and reporter's record are needed to decide the issues presented by
the appeal.  Tex. Civ. Prac. & Rem. Code Ann. § 13.003(a) (West Supp. 2002).  Appellant has not
provided this Court with the trial judge's findings.  Therefore, we will abate this appeal to provide
the parties an opportunity to obtain the requisite findings from the trial court.  The findings must be
furnished to this Court by October 21, 2002.  
	It is ordered September 26, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish